Citation Nr: 0212854	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  01-05 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for total left knee 
replacement, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

Then veteran had active military service from September 1950 
to June 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the RO, which denied a claim for an increased rating for the 
veteran's service-connected total left knee replacement, 
currently rated as 30 percent disabling.  It is noted that 
the veteran had total left knee joint replacement surgery in 
April 1999, and that prior to this surgery, his service-
connected left knee disorder had been characterized as 
postoperative residuals of a left knee meniscectomy with 
degenerative joint disease.  

It is noted that an April 1999 RO rating decision established 
a schedular 100 percent evaluation under Diagnostic Code 5055 
for implantation of prosthesis for total left knee 
replacement surgery in April 1999, effective from April 6, 
1999 through May 31, 2000.  Additionally, in September 2001 
the RO denied the veteran's claims of entitlement to a 
temporary total (100 percent) rating based on hospitalization 
and convalescence in July and August 2001.  No disagreement 
is on file, and these matters are not before the Board.  

In February 2002, the veteran's representative raised a claim 
of entitlement to a total rating for compensation purposes 
based on unemployability due to service-connected disability.  
This matter is referred to the RO for development and 
adjudication.  

In April 2002 the veteran's and his wife's sworn testimony 
was obtained at a hearing before the undersigned member of 
the Board sitting at the RO (Travel Board hearing).  
Additional evidence was received by the Board at that time 
consisting of VA treatment records.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim and all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained.

2.  Service-connected total left knee replacement is 
manifested by: complaints of severe pain and instability of 
the left knee joint causing frequent falls, and objective 
evidence of some limitation of motion with extension lacking 
10 degrees and 115 degrees of flexion; stability of left knee 
to varus and valgus stresses in neutral and 30 degree 
positions, but with positive posterior drawer sign and 
posterior instability; use of cane and knee brace for safe 
ambulation; and, x-ray evidence of total left knee 
arthroplasty in place and in good alignment, with no hardware 
failure, no evidence of loosening, and no postoperative 
arthritis.  


CONCLUSION OF LAW

The criteria for a rating of 60 percent, but no more, are met 
for service-connected total left knee replacement.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2001); 38 
C.F.R. §§ 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5055 (2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the claim on 
appeal.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001)(to be codified at 38 C.F.R. 
§ 3.159)(VCAA).  That is, the veteran was provided adequate 
VA examinations, most recently in August 2000, as well as a 
VA neurology consultation in September 2001 and VA orthopedic 
consultation in December 2001.  The veteran was afforded a 
Travel Board hearing in April 2002, a transcript of which is 
on file.  Additionally, all identified VA and private 
treatment records have been obtained.  Furthermore, notice of 
VCAA was provided in September 2001, which indicated that the 
VA would obtain all records which the veteran could identify.  
See Quartuccio. v Principi, 16 Vet. App. 183, 187 (2002). 
Finally, the veteran's February 2002 statement of his 
representative does not indicate that any additional 
available VA or private medical records exist, other than 
those already obtained.  The notice provisions of VCAA have 
also been met.  The February 2000 statement of the case 
(SOC), the September 2001 rating action, as well as the April 
2002 Travel Board hearing have provided the veteran with 
meaningful notice of regulatory provisions pertaining to the 
claim on appeal; thus, the evidence necessary to substantiate 
it.  No further development is indicated.  Quartuccio. v 
Principi, 16 Vet. App. at 187.


Total Left Knee Replacement Disability 

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities, which are 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  When making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  His current level of disability, however, is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

If the disability at issue is of a musculoskeletal nature or 
origin, then VA may, in addition to applying the regular 
scheduler criteria, consider granting a higher rating for 
functional impairment caused by pain, limited or excess 
movement, weakness, excess fatigability, or incoordination-
assuming these factors are not already contemplated by the 
governing rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The veteran's left total knee replacement is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5055 for knee prosthesis.  
This diagnostic code provides for assignment of a 100 percent 
evaluation for one year following implantation of the 
prosthesis.  The veteran was given this, effective from April 
5, 1999 (date of private surgery for total left knee 
replacement) through May 31, 2000.  Under Diagnostic Code 
5055, after the one year at 100 percent following total knee 
replacement, a 60 percent evaluation is assignable for 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  The minimum rating of 30 
percent is assignable under Diagnostic Code 5055 for 
intermediate degrees of residual weakness, pain, or 
limitation of motion, rated by analogy to Diagnostic Codes 
5256 (for ankylosis), 5261 (for limitation of extension) or 
5262 (for impairment of the tibia and fibula). 

Although the veteran is not shown to have any ankylosis of 
the left knee, or limitation of extension or impairment of 
the tibia or fibula so as to warrant an evaluation in excess 
of 30 percent under other Diagnostic Codes, the Board is of 
the opinion that the criteria for a 60 percent evaluation 
under Diagnostic Code 5055 are more closely approximated.  
38 C.F.R. § 4.7.  See also, Diagnostic Code 4.71, Plate II 
(establishing standard range of knee motion as from 0 degrees 
(on extension) to 140 degrees (on flexion)).  

The private medical evidence of record shows that the veteran 
underwent a total left knee replacement in April 1999, with 
postoperative complications, including stitch abscesses, a 
rejected suture with some drainage of pus and cellulitis, as 
well as persistent left knee pain.  See Cape Canaveral 
Hospital treatment record dated in June 1999.  However, some 
of the veteran's complaints of pain are due to a back 
disorder which is shown not to be related to service-
connected knee disability.  See VA hospital summary for July 
and August 2001.  Additionally, while the veteran reports 
frequent falls due to left knee weakness, his assertion is 
not supported by the medical evidence, which tends to show 
that the veteran has some limited left knee weakness 
posteriorly only, but that his history of falls are due to 
presyncope and syncope episodes-symptoms which recently 
resolved.  See VA treatment record dated in September 2001.  
Additionally, VA treatment records show not only treatment 
for non-service-connected back pain and syncope, but 
significant improvement by December 2001, with the veteran 
stating to a treating VA physician that his ambulation was 
"back to baseline."  

The salient point is that VA examination findings are rather 
limited, and warrant no more than a 60 percent evaluation 
under all applicable Diagnostic Codes.  On VA examination in 
August 2000, the veteran presented in a wheelchair with cane, 
but in no apparent distress.  He was able to get out of the 
chair with minimal assistance and onto the examining table.  
The surgical incision of the left knee was found to be well-
developed, and there was only "mild" tenderness over the 
medial aspect of the patella and in the medial condylar 
region.  Range of motion was approximately 10 degrees of full 
extension, and approximately 115 degrees of flexion.  
Significantly, the knee was stable to both varus and valgus 
stresses in both the neutral and 30 degree positions.  A 
positive posterior drawer sign was noted, anterior drawer and 
Lachman's signs were negative, but these could not be totally 
ascertained due to the posterior instability.  X-ray studies 
revealed a total left knee arthroplasty in place and in good 
alignment without hardware failure or evidence of loosening.  
The examiner, in pertinent part, was of the opinion that the 
veteran had significant instability and disability, with 
ability to ambulate at home only with use of a cane and a 
knee brace, and the need to use a wheelchair when outside the 
home.  The veteran's instability and falls and episodes of 
falling were thought to render him unable to work.  

In view of the above evidence, however, the Board finds that 
a 60 percent evaluation under Diagnostic Code 5055 is more 
closely approximated, due to the limitation of motion, pain 
and discomfort associated with the veteran's left knee 
condition.  There is no basis for more than a 60 percent 
evaluation based on evaluation of the veteran's condition, by 
analogy, under Diagnostic Code 5256, 5261, or 5262.  While 
problems with ambulation due, at least in part, to the left 
knee condition are clear, the fact remains that significant, 
painless movement of the left knee is possible, considering 
that some of the veteran's subjective complaints of pain, 
instability, falling and discomfort are due to non-service-
connected back and syncope disorders-both of which were 
improved by his own admission of December 2001.  

As there is no evidence of, or of disability comparable to, 
ankylosis of the knee, there is no basis for assignment of an 
evaluation in excess of 60 percent under Diagnostic Code 
5256.  Additionally, no more than a 50 percent evaluation is 
assignable under Diagnostic Code 5260 for limitation of 
extension, and no more than a 30 percent evaluation is 
assignable under Diagnostic Code 5261 for limitation of 
flexion. Likewise, no more than a 40 percent evaluation in 
available for disability comparable to impairment of the knee 
due to nonunion of the tibia and fibula with loose motion, 
requiring a brace for the left knee under Diagnostic Codes 
5262.  On balance, the medical evidence demonstrates chronic 
residuals consisting of severe painful motion or weakness in 
the left knee; hence, the Board concludes that the criteria 
for a 60 percent evaluation under Diagnostic Code 5055 are 
met.  

The Board would also note that the fact that the veteran had 
a preoperative diagnosis of degenerative arthritis in the 
left knee affords him no basis for an evaluation in excess of 
a 60 percent rating granted herein.  Diagnostic Code 5003 
indicates that the evaluation of arthritis established by x-
ray findings should be based on limitation of motion of the 
specific joint or joints involved.  Limitation of motion of 
the knee is evaluated pursuant to Diagnostic Codes 5260 (for 
flexion) and 5261 (for extension), as noted above.  However, 
a 60 percent evaluation is higher  than any assignable for 
limited flexion or extension under any Diagnostic Code for 
arthritis or instability of the knee, including Diagnostic 
Codes 5260, 5261.  There also is no basis for assignment of 
separate ratings for arthritis and instability, as the 
veteran is not shown to have postoperative arthritis in his 
service-connected total left knee replacement.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997); 
VAOPGCPREC 9-98 (Aug. 14, 1998). The benefit-of-the-doubt 
rule has been considered.  See 38 U.S.C.A. § 5107(b); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).  


ORDER

A 60 percent evaluation, but no more, is warranted for total 
left knee replacement, subject to the controlling regulations 
applicable to the payment of monetary benefits.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

